 582DECISIONSOF NATIONAL,LABOR RELATIONS BOARDCalifornia Institute of TechnologyandMiscellaneousWarehousemen,Drivers'&Helpers, Local 986,International Brotherhood of Teamsters,Chauf-feurs, -'Warehousemen''&`"Helpers of America,PetitionerandInternationalUnion of OperatingEngineers,Local,No. 501, AFL-CIO,1 Petitioner.Cases 21-RC-1 1418and21-RC-1,1454,August -11, 197,1DECISION AND' DIR'ECT'IONTION OFELECTIONS''ByBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a consoli-dated hearing was held before Hearing OfficerTheodore B. Horn of the National Labor RelationsBoard.Following the close of the hearing the ActingRegional Director for Region 21 transferred this caseto the Board for decision. Thereafter, the Employerand Petitioner Operating Engineers filed briefs insupport of their respective positions.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings madeat the hearing and finds that they arefreefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, the Boardfinds:1.The Employer is engaged in commerce withinthemeaningof the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.Questions affecting commerce exist concerningthe representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The appropriate unit.The employees sought by the Petitioners areemployed in the Employer's physical plant servicesdepartment at the Employer's Pasadena, California,campus. This department consists of eight sections,viz, central plant, shop services, administrative serv-ices,custodialservices, security or plant protection,grounds services, transportation services, and plantengineering.Operating Engineers seeks a unit com-posed of all central plant personnel.2 Teamsters seeks1Petitioners are hereinafter referred to respectively as Teamsters andOperating Engineers.2Also referred to in the record as central utilities and buildinga unit of all shop, services, and. administrative servicespersonnel. It is, -however, willing to-accept -alternativeunits including grounds service personnel; ti ansporta-tion° and motor pool personnel, central` plant pe"rson-nei, " or any unit of personnel in the physical plantservices depailment 'which`the Board,deeu s appropri-ate. Contrary to the foregoing, the Employer contendsthat- the, only appropriate unit is,one-that includes allemployees in the physical, plant .service& department,excluding only- professional employees, technicalemployees, guards, watchmen and supervisors asdefined in the Act.3 There are approximately 225employees in the unit contended appropriate by theEmployer. The same personnel services, wage poli-cies,use of name tags, facilities, fringe benefits, andinstitute policies apply equally to all physical plantdepartment employees. There are no timeclocks andmost employees fill in their time on a daily timecard.Operating Engineers contends that the unit soughtof central plant personnel is a typical functionallydistinct and homogeneous powerhouse departmentalunit, such as the Board has found appropriate where,as here, there is no collective-bargaining history. Thiscentral plant section is responsible for the productionand/or distribution of water, steam, electricity, andother utility services to all buildings on the Cal-Techcampus. The section concerns itself with the dailyoperation and routine maintenance of all centralizedfacilities, utilities, and their distribution systems, andis under the direct and separate supervision of a singlesuperintendent.Five of the employees in this department are centralplant operators who operate and maintain all of thecentral plant utility production equipment, such asboilers, steam absorption units, the demineralizedwater system, air compressors, and cooling towers.They must have specific knowledge of high pressureboiler work and high pressure readings and be able toadjust and repair the equipment found within thecentral plant. A Los Angeles County steam operator'slicense is desired for the central plant operators. Thereare four senior data console operators whose responsi-bility is to man the data console board in the centralplant control room, which monitors the flow ofutilities throughout the campus,as well asprovidingvisual display of intrusions into security areas. After5:20 p.m. these employees also receive all incomingcalls to the Cal-Tech campus, monitor the campusradio system, and assist central plant operators. Atnight, they dispatch physical plant employees tohandle emergency problems, on occasion callingemployees from home for such purpose. Central plantoperators spend most of their time in the data consolemaintenance personnel.3No partyseeks the inclusion of security or engineering personnel inthe unit.192 NLRB No. 82 CALIFORNIA INSTITUTE OF TECHNOLOGY583room and assist the-data console operators,especiallyat night.Also employed within the central plant arefive utility'-mechanics who are responsible for theservice and maintenance of the steam,water,and gasdistribution systems.They are experienced and skilledin pipefitting and plumbing and they make mechani-cal repairs within the plant and on all disbursementsystemsup-,'to their entryinto other buildings on thecampus, in addition to operating some remote utilityproduction- equipment.The four service mechanicsare calledduring nonworking hours to investigateelectio-mechanicalequipment malfunctions on thecampus.They performsome minor repair work buttheir general function is evaluation of problems andthe securing of necessary,personnel to correct them.The counterpart of the service mechanics are the threeservice inspectorswho perform the same basicfunctions during the daytime hours.There are, also two-senior processing technicianswithin_the central plant. These employees are' waterquality technicians and are involved in water treat-ment and, testing within the central plant;'only onoccasion does theirwork `take them to other areas ofthe campus.They takesamples and perform routinelaboratory work.They mustknow, water ,chemistryand havehadafirst year college coursein chemistry.-All of ,the centralplant-employeesreport to work atthe. central plant and have their own lockers,bulletinboard,and lunchroom at- the central _plant. Central,plant employees have somewhat different work,,hoursfrom other employees, as the centralplant operatorsand, data console operators,are on- a- 7-day week,three-shift day operation.The normal workday forphysical plant department employees,is 8 a.m. to, 5p.m. and this applies-to the service desk and allofficeand clerical personnel.Although;the Employer, doesnot requireuniforms, it-shares the cost of work clothesfor central plant employees. ,The -shopservicespersonnel, :service ,investigators,and senior processtechnicians work from..8 a.m. to 4 p.m. The,servicemechanics work from 4 p.m. to 8 a.m.The Employer, demonstrated that some interchangeof work processes does exist;however, the recordindicates only infrequent instances and those relate torepair work 'done pursuant to- an interdepartmentwork order and' completed under separate supervi-sion.The record also shows that some of the centralplant employees havebeen previously employed byother departments of,-Cal-Tech,- abut the record doesnot showemployeesleaving the central plant for otherdepartments: -The-record`also indicates that central'plant personnel-were not; bumped during a recentlayoff-'in- the shop and services section,and thatOperaWing Engineers Local 501 represents employeesin th.- same or similar job classifications in otherindustries throughout Southern California, as well, assome of the campuses of the University of California.The shop services section is housed in the shopsbuilding, has 87 employees divided-into various shops,and has the role of -providing, skilled and unskilledmanpower for the physical plant department. Theelectrical shop, with its own supervisor, is comprisedof 14- electricians and 1 trades -helper., The tradeshelper assists the electricians but-is not-an apprentice.The -electricians are responsible for the servicing ofthe electrical substation - and the electrical' powerdisbursing system. There is some-degree of specializa-tion within the electrical shop. The electricians also doroutine repair and servicing of all ° electricalfunctionswithin-- the campus which includes research- equip-ment.The plumbing shop with-its own supervisor has 14plumbers and I combination welder. The ; plumbersare responsible for all plumbing functions within acidoutside all campus buildings: The combination welderdoes ^ -welding and ^ `cutting of materials and worksprimarily within the shop area.The heat, ventilation, and refrigeration shop has itsown supervisor and 11 employees. The seven heating,ventilating,and` refrigeration -mechanics -" performmaintenance and- repair, of all heat, ventilation, andrefrigeration - equipment.'The three 'maintenancemechanics primarily perform ventilator cleaning andreplacement on the equipment within'the responsibili-ty of this shop and assist the refrigeration mechanic.The' one 'refrigerationmechanic performs 'repairmaintenance and service on the campus air-condi-tioning andother cooling equipment.The carpenter shop has 2 - supervisors - and 19employees. There are 14 carpenters who' have respon-sibility for the maintenance and upkeep of buildingson 'the campus and do 'both wood and masonryrepairs and alterations. They also build 'laboratoryequipment for use within the educational and re-search phase- of the campus. The two heavy equip-ment operators are used ' "to operate the heavy dutyequipment, such as concrete borers, and assist-in themovement- of 'furniture and equipment -within, theshop. They also assist the carpenters in demolitionwork. There is one employee ' who is ' classified 'as alocksmithwho has the responsibility for -repair,maintenance, and replacement of locks-and keys onthe - entire campus. There is' also 'employed oneapprentice carpenter who is undergoing 'a `formal-apprenticeship program and one journeyman trades-,,man' ;who assists the carpenters -and is erigagedprimarily in performing cement and masonry work.The -painting shop has one supervisor for -the ninepainters who are responsible for all painting of-boththe interior and exterior of campus-buildings, furni-ture refinishing, and-the pre aaration of signs. 584DECISIONSOF NATIONAL,LABOR RELATIONS BOARDThe shop services section also employs one truckdri-ver,one toolcrib attendant,and two clerks. Thetruckdriver hauls shop personnel and equipment tojobs,work similar to, that performed by one of thetruckdrivers in the,transportation section.The tool-crib attendant,isresponsible for the inventory,checkout,of tools.and equipment,and minor repairsof tool equipment within the toolcrib.Duringithe day,clerks, function at ,the service desk,answering thetelephones,preparing service orders, keeping records,and performing radio dispatching.The administrative, services section has 12 employ-ees with their own supervisor. Within this section isfound the storeroom with one materialprocessor whocoordinates the purchasing of materials,-' preparesspecifications,and purchase orders, and places ordersof less than $100 with,vendors.The storekeepers areresponsible for the,central.,store's area, and themovement of materials for day-to-day operations.The, receiving and shipping,clerks and the stock clerksare responsible for the physical shipping and receivingof stock.The transportation section has 14 employees and 1supervisor.There is one heavy equipment operatorwhose,primary ' function is-,to;operate the large craneand other ,heavy equipment within the section. Healso performs the same,basic work as the truckdriver,medium duty.,Truckdrivers,heavy duty,operate allequipment within the transportation section exceptthe crane.There are ,,eight medium duty truckdrivers,who engage in hauling and demolition work as well ascleanup with respect to construction.Two of theseemployees perform,chauffeuring work for visitingdignitaries and officials.There.is one.auto mechanicwho is,responsible for all mechanical work on ,theentire automotive,fleet of Cal-Tech.Also employedwithin this section are one dispatcher and a seniordepartment assistant.The, dispatcher accounts for thecost of operation of all vehicles, assigns vehicle,arranges for the pickup of materials,and works withthe clerks, at the service desk.Transportation person-nel transport and assist shop services personnel onalteration,demolition,and renovation jobs; hencetheres,is daily,contact amongthose employees. Theidentity of some,job classifications between transpor-tation and shop, services further underscores therelationship between.these sections.'The,- custodial section employs 59 custodians who,are responsible for all industrial type cleaning, thegeneral upkeep of campus buildings,the movement offurniture,and the maintaining of cleaning supplies.The two combination custodians and pool operatorsin the section, are responsible for the cleaning andmaintenance of the campus pool and gymnasium.4 ParkeDavis& Company,173NLRB No. 53,Georgia-PacificCorporation,156 NLRB 946;948;.Mesta Machine Company,167 NLRB 99;The grounds section employs 18 gardeners who areassigned throughout the campus and are responsiblefor the cleanliness and maintenance of the exteriorareas. The work includes the care and maintenance ofplants and lawns.There are two senior gardeners who,work throughout the campus and are,more knowl-edgeable,and skilled,thangardeners.There are twolandscape gardeners who are responsible for theinterpretation of architectural plans and the,develop-ment of these plans into landscaped areas. After anarea has been newly landscaped,it is generally turnedover to the senior gardeners for care. The section alsoemploys two equipment-operators who operate thestreet sweepers,power mowers, and tractors- They arealso responsible for maintenance of the'groundssection.equipment.There are three employees whoare classified as tree caretakers and they are responsi-ble for the pruning,maintenance,transplanting, andremovalof trees.The grounds section employees work from 7:30 a.m.to 3:30 p.m. and the custodial employees work twoshifts ' a day, 4 p.m. to midnight and 5 a.m. to 1:30 p.m.They 'both report to'the shops building and utilize thesupplyand storeroomfacilities operated by adminis-'trative services and have regular contact with thetransportation personnel.In view of the foregoing,and the entire record, wefind that the central plant employees may-constitute aseparate appropriate unit for the purposes'of collec-tive'bargaining. Their work is functionally distinctfromthat of other physical plant employees and theyare under separate supervision.They are trained andexperienced in powerhouse skills'and are- not part, ofan overall seniority line. They have separate lockerand lunchroom facilities and work shifts differentfrom other employees. The operators and consoleoperators work exclusively in the central plant. Themaintenance functions which,mechanics performoutside the central plant are,essentially preventivemaintenance or repair work related to -the centralplant equipment or piping located in--, the - plant orthroughout the buildings it serves. In these circum-stances, and since there is no history, of collectivebargaining in a broader unit,we find that the centralplant employees may, if they so desire, constitute aseparate appropriate unit for bargaining.4We find on the, other hand that none of the limitedunitssought by Teamsters, are appropriate forpurposes of collective bargaining. The basic unitsought,of shop services and administrative servicespersonnel,consists of one group of maintenanceemployees who possess varying degrees and kinds ofskills, and a separate group under separate supervi-sion of essentially plant clerical,and warehouseandInternational Paper Company,171 NLRB No. 89. CALIFORNIA INSTITUTE OF TECHNOLOGY585employees.This heterogeneous grouping furtherexcludes transportation, grounds services; and custo-dial employees -who, as the facts set forth aboveestablish, have a substantial community of interestwith the shop services and administrative servicespersonnel.Similarly,each of the other limitedalternative units suggested by Teamsters excludes oneor more groups which have a common community ofinterest and no substantial separate community ofinterests. An overall unit' of physical plant departmentemployees,which the -Employer agrees may beappropriate, is however essentially a maintenanceunit such as the Board has held to be appropriatewhere as here there is no bargaining history on abroader basis .5 As we have found that the centralplant employees, in view of their separate communityof interests,may constitute a separate unit if they sodesire, we further find that a unit of all physical plantdepartment employees, or a unit of physical plantdepartment employees, excluding central plant em-ployees, may be appropriate.As the appropriateness of the separate units willdepend in part on the desires of the employees, weshallmake no final unit determination at this time,but shall first ascertain the desires of the employees inthe electionsdirected herein. We shall therefore directelections in the following voting groups : 6SHarrah's Club,187 NLRB No. 112.6 The unit found appropriate contains employees not originally soughtby Petitioner Teamsters.Accordingly,we direct the Regional Director notto proceed with the election hereinafter directed until he shall firstdetermine that Petitioner Teamsters has made an adequate showing ofinterest among the employees who are eligible-to vote in the election. IfPetitioner Teamsters fail to make an adequate showing of interest, theRegional Director shall proceed with the election in voting group A alone.rVoting group A shall include employees classified as: utility mechanic,central plant operator,sr.process techician,senior data console operator,service mechanic,service inspector.9 Voting group B shall include employees classified as: locksmith, heavyequipment operator,carpenter, Jr. tradesman,apprentice carpenter,painter,maintenance electrician,trades helper,combination welder,plumber,refrigerationmechanic,H V & R mechanic, maintenance mechanic,truckdriver(MD), toolcrib attendant, senior department clerk,clerk A.department,material processor,storekeeper,receiving and shipping clerk,stock clerk A, landscape gardener, tree caretaker,senior gardener,gardener,grounds equipment operator,heavy equipment operator,truckdriver(MD), truckdriver(HD), equipment operator,dispatcher, automechanic, custodian and pool operator,custodian,custodian(part time).9If the votes are pooled,those ballots cast for Operating Engineers shallVotingGroup A: All central plant sectionpersonnel, excluding guards and supervisors asdefined in the Act .7Voting Group B: All other employees of thephysical plant department, excluding watchmen,guards, professional employees, and technicalemployees and supervisors as defined in the Act."If a majority of the employees in voting group Aselect the Operating Engineers, they will be taken tohave indicated their desire to constitute a separateappropriate unit, and a Certification of Representa-tive shall issue for such unit, which in those circum-stances, we find to be appropriate. In such circum-stances we further find that the employees in votinggroup B constitute a separate unit appropriate forpurposes of collective bargaining, and with respect tothe election in such unit, a separate Certification ofRepresentative or Certification of Results shall issue,as may be appropriate.However, if a majority in voting group A elect not tobe represented by OperatingEngineers, their voteswill be pooled with the votes of the employees invoting group B and an: appropriate certification willissue9 with respect to the election' in the overall unitwhich in those circumstances we find to be appropri-ate for the purposes of collective bargaining.[Direction of Elections 10 omitted from publication.]be counted as valid votes cast, but neither for nor against Teamsters whichis seeking the more comprehensive unit. All other votes are to be accordedtheir face value,whether forrepresentation by Teamsters or for no union.In the event thata majority'of the valid ballots cast have not been casteither for the Teamsters or against representation, it willbe deemed to bean inconclusive election,and a second election will be 'conducted amongthe employees in the broader unit inwhichtheywill vote as to whether ornot they desireto be representedby Teamsters.10 In order to assure that all eligiblevoters mayhave the opportunity tobe informedof the issues in the exercise of their statutory right to vote, allpartiesto the electionshould haveaccess to a list of voters and theiraddresseswhichmay beused to communicate with them.ExcelsiorUnderwear Inc.,156 NLRB1236;N.L.R.B,v.Wyman-Gordon Co.,394 U.S.759.Accordingly,it is hereby directed that an election eligibility list,containing the names and addresses of all the eligible voters,must be filedby the Employerwith the Regional Director for Region21 within 7 days ofthe date of this, Decision.and Direction of Elections. The Regional Directorshallmake the list available to all parties to the election.No extension oftime to file this list shall be grantedby theRegional Director except inextraordinary circumstances.Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiled.